Allowable Subject Matter
Claim(s) 1, 3-12, and 14-20 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises extracting a features of the medical image comprising a histogram of oriented gradients (HOG) feature of the medical image. The closest prior art, Golden et al. (US 2020/0380675 A1 – hereinafter “Golden”) shows a similar system which also includes extracting features for all lesions with the images with the Histogram of Oriented Gradients (HOG) techniques.  
However, Golden fails to disclose “wherein extracting the feature of the artifact in the medical image includes: calculating a gradient of each pixel in the medical image; segmenting the medical image into a plurality of cell units, each of the plurality of cell units including a same count of pixels; counting a HOG feature of each of the plurality of cell units based on the gradient of each pixel in each of the plurality of cell units; combining the plurality of cell units into one or more blocks according to a predetermined number, and counting a HOG feature of each of the one or more blocks based on one or more HOG features of one or more cell units included in each of the one or more blocks; and obtaining a HOG feature of the medical image by stitching the HOG features of the one or more blocks.”  These features have been added to independent claims 1, 12, and 12; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666